Citation Nr: 0720160	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.
	
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, with reported unverified service in the U.S. 
Naval Reserves from 1968 to December 1995.  (A military 
clinical report dated December 13, 1995 documents that the 
veteran retired from Reserve duty on December 1, 1995.)

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision rendered 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an August 2004 
decision, the Board, in pertinent part, denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, a bilateral ankle disability, and 
right foot fracture residuals.  The veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2005, pursuant to a 
Joint Motion entered into by both the veteran and VA, the 
Court remanded the veteran's claims to the Board, which 
subsequently remanded the issues for further development.  
The claim is again before the Board.

The record reflects that on May 17, 2007 new evidence was 
received into the record without a waiver of Regional Office 
consideration.  However, the Board, after a review of the 
evidence, finds that such evidence is duplicative of evidence 
currently contained in the record and as such, a waiver is 
not necessary at this time.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran's currently diagnosed hearing loss is causally 
related to active service, active duty for training or 
inactive duty training.

2.  The competent evidence of record does not show that the 
veteran's currently diagnosed tinnitus is causally related to 
active service, active duty for training or inactive duty 
training.

3.  The competent evidence of record does not demonstrate a 
current ankle disability.

4.  The competent evidence of record does not demonstrate 
current residuals of a right foot fracture.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, active duty for 
training or inactive duty training, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, active duty for training or inactive duty training, 
and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service, active duty for training or 
inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 1110, 
1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2006).

4.  Chronic residual disability of a right foot fracture was 
not incurred in or aggravated by active service, active duty 
for training or inactive duty training. 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2001, and July 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the VCAA notice letters explicitly asked the 
appellant to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, the Board finds that the failure of the veteran 
to be specifically informed of this element was harmless 
error and the veteran has not been prejudiced thereby because 
for all practical purposes, the veteran has been notified of 
the need to provide such evidence.  In this regard, the AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  Under such 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2006). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

1.  Bilateral Hearing Loss Disability

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record establishes 
that current hearing loss "disability" for VA purposes has 
been demonstrated subsequent to service, on VA audiometric 
examination in March 2001 and June 2006.  However, there is 
no evidence of record that demonstrates that the veteran 
sustained hearing loss in service.  A review of the veteran's 
service medical records does not show that he underwent 
audiometric evaluation while in active service. Rather, he 
only underwent a whispered voice hearing evaluation on both 
his September 1966 entrance examination and his August 1968 
separation examination.  

In December 1974, the veteran reenlisted in the Naval 
Reserves.  No hearing difficulties were detected and no 
complaints were expressed.  Annual examination reports dated 
in December 1975, February 1978, December 1978, February 
1981, February 1984, May 1985, March 1986, February 1987, 
February 1988, February 1989, February 1990, May 1991, 
February 1994 and January 1995 revealed no hearing problems.  

The record does reflect that the veteran underwent an 
audiological evaluation in March 1990 while serving in the 
Naval Reserves.  However, the results of this evaluation 
(which reflected pure tone thresholds that ranged from 0 to 
25 decibels in the right ear and 0 to 35 decibels in the left 
ear) does not demonstrate hearing loss, as defined by Hensley 
v. Brown, 5 Vet. App. 155 (1993), hearing loss "disability" 
for VA compensation purposes, per 38 C.F.R. § 3.385, or a 
change in hearing ability that has been noted to be 
clinically significant.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).  

However, the Board notes that the lack of demonstration of 
hearing loss while in service does not necessarily preclude 
the establishment of service connection.  In this regard, 
because there were no audiometric test findings reported on 
the August 1968 separation examination, service connection 
could still be established if it is shown that the veteran's 
current hearing loss disability is related to service.  See 
38 C.F.R. § 3.303(d),  See, Hensley v. Brown, 5 Vet. App. 155 
(1993).  
Here, the Board acknowledges the veteran's contentions that 
his bilateral hearing loss disability was incurred in service 
as a result of being exposed to noise from gunfire and to 
shipboard noise during military service.  The veteran's DD 
Form 214 reflects that his occupational specialty was 
equivalent to that of a civilian ammunition (explosives) 
foreman.  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to noise during service.  Thus, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran was exposed to noise trauma in service.  See 
38 U.S.C.A. § 1154 (a)(West 2002).

However, the record does not establish that the veteran's 
current bilateral hearing loss disability is etiologically 
related to noise exposure in service or during any period of 
active or inactive duty for service.  In this regard, the 
clinical evidence of record demonstrates that bilateral 
hearing loss disability was initially demonstrated in 2001, 
many years after the veteran's discharge from service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  

Moreover, it is significant to point out that on VA 
examination in March 2001, a VA examiner, after an 
evaluation, indicated the etiology of the veteran's hearing 
loss was unknown and that she could not offer an opinion 
unless out of sheer speculation.  However, in October 2006, 
another VA examiner, after an evaluation and a review of the 
veteran's claims file, opined that the veteran's hearing loss 
was not related to any circumstances of the veteran's 
service.  In reaching this determination, the examiner noted 
that there was no evidence of bilateral hearing loss in the 
veteran's service medical records, including his enlistment 
and separation examination.  She also noted that there were 
no complaints of hearing loss during the veteran's service in 
the U.S. Naval Reserves and that hearing loss was not 
demonstrated on his medical history or numerous examinations 
dated from December 14, 1974 to February 4, 1989.  
Accordingly, because the only medical opinion of record 
pertaining to the etiology of the veteran's hearing loss does 
not relate it to his military service, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection on a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  In this 
case, the first clinical documentation of bilateral hearing 
loss was in 2001, many years after service.  As such, the 
Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2006).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the October 2006 VA medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that current bilateral hearing 
loss disability is related to such incident in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss disability.

2. Tinnitus

The veteran asserts that service connection is warranted for 
tinnitus.  In order to establish service connection on a 
nonpresumptive, direct basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  Here, the record reflects that 
the veteran has been clinically diagnosed with tinnitus since 
his March 2001 VA examination.  However, the veteran's 
service and reserve medical records do not reflect that he 
ever complained of, or sought treatment for, tinnitus while 
in service or during any period of his active or inactive 
duty for training.  
Nevertheless, the Board observes that the veteran alleges 
that his tinnitus disability was incurred in service as a 
result of being exposed to noise from gunfire and to 
shipboard noise during military service.  The veteran's DD 
Form 214 reflects that his occupational specialty was 
equivalent to that of a civilian ammunition (explosives) 
foreman.  Therefore, the Board finds that it would be 
consistent with the circumstances of the veteran's service to 
be exposed to noise during service.  Thus, in resolving all 
benefit of doubt in the veteran's favor, the Board concedes 
that the veteran was exposed to noise trauma in service.  See 
38 U.S.C.A. § 1154 (a) (West 2002). 
However, the Board observes that the record does not 
establish that the veteran's current tinnitus disability is 
etiologically related to noise exposure in service.  As noted 
above, the competent, objective evidence of record 
demonstrates that tinnitus was initially clinically 
demonstrated by the record in 2001, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current tinnitus disability.  In this regard, on VA 
examination in March 2001, a VA examiner, after an 
evaluation, indicated the etiology of the veteran's tinnitus 
was unknown and that she could not offer an opinion unless 
out of sheer speculation.  However, in October 2006, another 
VA examiner, after an evaluation and a review of the 
veteran's claims file, opined that the veteran's tinnitus was 
not related to any circumstances of the veteran's service.  
In reaching this determination, the examiner noted that there 
was no evidence or tinnitus in the veteran's service medical 
records, including his enlistment and separation examination.  
She also noted that there were no complaints of tinnitus 
during the veteran's service in the U.S. Naval Reserves and 
that tinnitus was not demonstrated on his medical history or 
numerous examinations dated from December 14, 1974 to 
February 4, 1989.  Therefore, because the only medical 
opinion of record pertaining to the etiology of the veteran's 
tinnitus does not relate it to his military service, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a direct incurrence basis 
for the veteran's tinnitus.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
diagnosis of tinnitus was in 2001, many years after the 
veteran's discharge from service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2006).

In conclusion, although the veteran asserts that his current 
tinnitus disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the October 2006 VA medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Although the Board concludes that the evidence is 
sufficient to establish that the veteran sustained acoustic 
trauma in service, the competent evidence of record fails to 
establish that current tinnitus disability is related to such 
incident in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.

3.  Bilateral Ankle Disability

The veteran asserts that service connection is warranted for 
a bilateral ankle disability.  The veteran's service medical 
records reflect that in September 1966 and October 1966, he 
sought treatment for left ankle pain and swelling.  Such 
records also demonstrate that he sustained a right ankle 
laceration in March 1967.  Likewise, medical records from the 
veteran's service in the Naval Reserves reflects that in May 
1986, the veteran sought treatment for right ankle pain after 
he twisted it when he stepped into a hole while jogging.  

However, the record does not demonstrate that the veteran has 
a current bilateral ankle disability.  In fact, on VA 
examination in March 2001, although the veteran complained of 
experiencing "hurting and aching" in the ankles, the 
examiner, after an examination of the veteran, diagnosed him 
with history of multiple traumas and sprains and a negative 
ankle examination.  Likewise, on VA examination in June 2006, 
the examiner after an examination of the veteran, reported 
that the veteran had a normal bilateral ankle examination and 
that his incidental rudimentary heel spurs were unrelated to 
any in-service injury.  The Board acknowledges the veteran's 
contentions that he experiences pain in his ankles, however, 
complaints of pain, even with limitation of motion, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed bilateral ankle 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has a current 
bilateral ankle disability that is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than his statements 
in support of his claim.  Therefore, as the competent 
evidence of record fails to establish that the veteran has a 
current bilateral ankle disability that is related to his 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral ankle disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

4.  Right Foot

The veteran asserts that service connection is warranted for 
a right foot disability.  Although he contends that he 
fractured his right foot during basic service, his service 
medical records are silent for complaints of, or treatment 
for a right foot disability.  Medical records from the 
veteran's service in the Naval Reserves reflects that in May 
1986, the veteran sought treatment after twisting his right 
foot after stepping into a hole while jogging.  The examiner 
reported that films of the veteran's right foot showed a 
small cortical avulsion of the lateral aspect of the 
navicular.
 
However, the record does not demonstrate that the veteran has 
a current right foot disability.  In this regard, on VA 
examination in June 2006, the examiner, after an examination 
of the veteran, stated that there was no objective evidence 
of right foot fracture residuals. The Board acknowledges the 
veteran's contentions that he experiences right foot pain, 
stiffness, and swelling, however, such symptomology alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed right foot 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim. 
 
Thus, although the veteran asserts that he has a current 
right foot disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than his statements in 
support of his claim.  Therefore, as the competent evidence 
of record fails to establish that the veteran has a current 
right foot disability that is related to his active military 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right disability.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2006), but does not find that the evidence is of 
such approximate balance as to warrant its application.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.
	
Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a right foot disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


